UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 27, 2014 Transcat, Inc. (Exact name of registrant as specified in its charter) Ohio 000-03905 16-0874418 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 35 Vantage Point Drive, Rochester, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 585-352-7777 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note Transcat, Inc. (the “Company”) is filing this Form 8-K/A (Amendment No. 1) to update the information reported in Item 5.02 of the Current Report on Form 8-K filed with the Securities and Exchange Commission on January 31, 2014 regarding the appointment of Angela J. Panzarella to the Board of Directors. The sole purpose of this Amendment No. 1 is to report Ms. Panzarella’s appointment to the Board’s compensation committee. No other changes are being made to the original filing. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 17, 2014, the Board of Directors of the Company appointed Angela J. Panzarella to serve as a member of the Board’s compensation committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRANSCAT, INC. Dated:February 20, 2014 By: /s/ Lee D. Rudow Lee D. Rudow President and Chief Executive Officer
